DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Regarding claim 1, elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1, lines 12-13, the recitation “means for diagnosis and/or conveying at least one value regarding at least one status of the control device.”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “diagnosis and/or conveying at least one value regarding at least one status of the control device”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recitation does not provide a sufficient structure for “diagnosis and/or conveying at least one value regarding at least one status of the control device”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 limitation “means for diagnosis and/or conveying at least one value regarding at least one status of the control device.” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a sensor”, i.e., a temperature sensor or voltage sensor or current sensor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the                                                                                           drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 8, lines 1-2, the recitation “a method for diagnostic communication of control devices in a charging park making use of the diagnostic arrangement of the preceding claims, comprising”, is being improper form because of improper multiple dependent claim per under 37 CFR 1.75(c) and having an antecedent basis issue. It’s not clear if a charging park is the same as a charging park of claim 1, line 1. Therefore, the claim 8 recitation is indefinite. For the purpose of examination, the examiner will consider the same charging park. 
The claim recitation should be corrected as follows:
“a method for diagnostic communication of control devices in the charging park making use of the diagnostic arrangement of the preceding claim 1.
Appropriate correction is required.
Claims 9-10 inherit the deficiencies noted above and are thus, rejected under the same basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter (DE 102018007439 A1), in view of Marathe (U.S. 2013/0254097).
Regarding claim 1, Reuter teaches a diagnostic arrangement (paragraph 7 or 22 of description – remote diagnostic, diagnostic data, diagnostic gateway, database) for a charging park (paragraph 10 of description; e.g., 16 and associated components, Fig. 5), wherein the charging park comprises 
a plurality of components (paragraphs 7 or 22 and 31 of description) and a network arrangement (paragraphs 5 and 14 of description, internet and network communication), 
wherein the components comprise 
at least one control device (included in 1, Fig. 1-3 and 5; abstract; paragraph 31 of description) and 
a diagnostic database (paragraphs 7 or 22 of description - remote diagnostic, diagnostic data, diagnostic gateway, database) arranged at the gateway (paragraph 7 of description, lines 7-8, diagnostic gateway), 
wherein the diagnostic database (paragraphs 7 or 22 of description) contains diagnostic information and provides at least one file for diagnosis (paragraphs 7 and 17 of description) of the at least one control device (abstract; paragraph 31 of description), 
wherein the network arrangement (paragraphs 5 and 14 of description) additionally comprises
a backend server (8, Fig. 1-3 and 5) that comprises a backend database (paragraphs 26-27 and last paragraph of description) with the same diagnostic information as in the diagnostic database (paragraphs 7 or 22 of description) of the gateway, and is also connected to the gateway (paragraph 7 of description, lines 7-8, diagnostic gateway), 
wherein a database extract (paragraph 7 or 22 of description) provides a list of available diagnostics (paragraph 7 or 22 of description), 
wherein the at least one control device comprises means for diagnosis (paragraphs 17, 23 and 42 of description) and/or conveying at least one value regarding at least one status of the control device (paragraphs 42, 31 of description), and
wherein the at least one status (paragraph 7 of description, lines 31-32) is assigned to at least one measured value (paragraphs 31 and 42 of description) and/or a configuration parameter and/or a program routine instruction (paragraph 34, 39-41 of description) and/or a control device instruction (paragraphs 41-42 of description) and/or an error message (error detection 15, Fig. 9; paragraph 7, lines 31-32; paragraph 5, line 2; and paragraph 42 of description).
Reuter does not explicitly teach a central gateway; wherein the network arrangement makes a core network available; wherein at least the at least one control device is connected via the core network to the central gateway, (a backend server that comprises a backend database with the same diagnostic information as in the diagnostic database of) the central gateway, (and is also connected to) the central gateway.

However, Marathe teaches at least one control device (60, Fig. 4) of a charging station (12, Fig. 4) connected to a vehicle (10, Fig. 4) via charging cable (28, Fig. 5); a database (30, Fig. 4 and 11; [0038])
a central gateway or a communication network (90, Fig. 7-8; [0035]); wherein the network arrangement ([0035]) makes a core network (between vehicle 10 and 12 to exchange data 24 and 26, Fig. 4, via 90 and 94, Fig. 7-8); wherein at least the at least one control device (60, Fig. 4) is connected via the core network (94 of 12 for wireless communication with 90, Fig. 7-8) to the central gateway (90, Fig. 7-8); a backend server (corresponding central server connected to 90, Fig. 7-8 or 120, Fig. 11) with the same diagnostic information as in the diagnostic database (30, Fig. 11 and 19) of the central gateway (90, Fig. 7-8 or 120, Fig. 11), and is also connected to the central gateway (90, Fig. 7-8 or 120, Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a central gateway; wherein the network arrangement makes a core network available; wherein at least the at least one control device is connected via the core network to the central gateway, a backend server with the same diagnostic information as in the diagnostic database of the central gateway, and is also connected to the central gateway of Marathe’s into Reuter’s, in order to provide a wireless communication that can be accessed from anywhere and anytime with fast and high speed data transmission and less cost for installation and maintenance.


Regarding claim 3, Reuter teaches the diagnostic arrangement of claim 1, in view of Marathe, wherein the at least one control device comprises at least one sensor (paragraphs 31, 42 of description) that is operative to assign a value to a measurable status (paragraphs 31, 42 of description).
Regarding claim 4, Reuter teaches the diagnostic arrangement of claim 1, in view of Marathe, further comprising a frontend module at the central gateway (corresponding front end module of 90, Fig. 7-8; [0035]; Marathe) (paragraphs 5 and 14 of description), wherein the database extract (paragraphs 7 or 22 and 17 of description) is assigned to the frontend module, and the frontend module is configured to communicate via the core network (between vehicle 10 and 12 to exchange data 24 and 26, Fig. 4, via 90 and 94, Fig. 7-8) (paragraphs 5 and 14 of description) with the components of the charging park (paragraph 10 of description; e.g., 16 and associated components, Fig. 5).
Regarding claim 5, Reuter teaches the diagnostic arrangement of claim 1, in view of Marathe, wherein the core network (between vehicle 10 and 12 to exchange data 24 and 26, Fig. 4, via 90 and 94, Fig. 7-8; Marathe) is an Ethernet-based network (paragraph 14, 5, 48) in which the central gateway (90, Fig. 7-8 or 120, Fig. 11; Marathe) (paragraphs 5, 14 of description) is linked with further components via respective glass fiber lines and/or copper lines ([0035]).
Regarding claim 6, Reuter teaches the diagnostic arrangement of claim 1, in view of Marathe, wherein the central gateway (90, Fig. 7-8 or 120, Fig. 11; Marathe) (paragraphs 5 and 14 of description) is connected to the backend server (8, Fig. 1-3 and 5) via mobile telephony, via DSL, via Ethernet and/or via WLAN (paragraph 14, 5, 48) and/or a combination thereof.
Regarding claim 7, Reuter teaches the diagnostic arrangement of claim 1, in view of Marathe, that is configured to realize an exchange of data (24, 26, Fig. 2; Marathe) within the core network (between vehicle 10 and 12, Fig. 2, via 90 and 94, Fig. 7-8; Marathe) without connection of the backend server (8, Fig. 1-3 and 5).
Regarding claim 8, Reuter teaches a method for diagnostic communication of control devices in the charging park (paragraph 10 of description; e.g., 16 and associated components, Fig. 5) making use of the diagnostic arrangement (paragraph 7 or 22 of description – remote diagnostic, diagnostic data, diagnostic gateway, database) of the preceding claims, comprising
addressing either each control device individually (included in 1, Fig. 1-3 and 5; abstract; paragraphs 31, 42-43 of description) (or 60, Fig. 4; Marathe), or control devices, or a subgroup of control devices by the central gateway (90, Fig. 7-8 or 120, Fig. 11; Marathe) carrying out through the formation of a global identification number (a corresponding number associated with 60 and 94 of 12, Fig. 4 and 8 that charges the vehicle 10 of VIN 24 and BIN 26, Fig. 2 and 4) and 
wherein a diagnostic identification number (paragraph 42 of description, diagnostic trouble codes) (diagnostic code, per Fig. 17-19; Marathe) is formed for the diagnostic communication, in which the diagnostic identification number relates to a status of the addressed control device (paragraphs 31, 42 of description), of the addressed group of control devices or of the addressed subgroup of control devices.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reuter (DE 102018007439 A1) and Marathe (U.S. 2013/0254097), as applied above in claim 1, further in view of Markus (WO 2019/081245 A1).
Regarding claim 2, Reuter teaches the diagnostic arrangement of claim 1, in view of Marathe, wherein the components of the charging park that communicate via the core network comprise, in addition to the central gateway and the diagnostic database (paragraphs 7 or 22 of description), at least one component selected from a group consisting of at least one power electronics module (paragraphs 32-33; e.g. associate power electronics modules of 1 and 2 for charging power to vehicle), at least one charging monitor (paragraphs 2, 31 of description; abstract), at least one charging column (12, Fig. 3 and 5; Marathe) (or 1, Fig. 1-3 and 5; abstract; paragraph 31 of description) with a charging cable (28, Fig. 3 and 5; Marathe) and charging cable plug ([0030]; Marathe), wherein at least one control device (abstract; paragraph 31 of description) (or 60, Fig. 4; Marathe) is assigned respectively to each of the components of the group.
The combination does not explicitly teach at least one cooling module; (a charging cable) cooled by the at least one cooling module (complete with charging cable plug).
Markus teaches in Fig. 1 and 2 at least one charging column (207) with a charging cable (205) cooled by the at least one cooling module (paragraphs 40-41) complete with charging cable plug (100, Fig. 1); control electronics (paragraph 2-3 of description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a charging cable) cooled by the at least one cooling module complete (with charging cable plug) of Markus’s into Reuter’s, in view of Marathe’s, in order to dissipate heat.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reuter (DE 102018007439 A1) and Marathe (U.S. 2013/0254097), as applied above in claim 8, further in view of Kitao (U.S. 2018/0341476).
Regarding claim 9, Reuter teaches the method of claim 8, in view of Marathe. The combination does not explicitly teach in which a data transfer message (paragraph 34, 41, 43 of description) based on the Open Charge Point Protocol standard or on the Unified Diagnostic Services standard is formed for diagnostic communication.
Kitao teaches the Unified Diagnostic Services standard ([0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Unified Diagnostic Services standard (UDS) of Kitao’s into Reuter’s, in order to provide a vehicle diagnostic communication protocol that increases efficiency of data exchange.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reuter (DE 102018007439 A1) and Marathe (U.S. 2013/0254097), as applied above in claim 8, further in view of Donahue (U.S. 2016/0323736).
Regarding claim 10, Reuter teaches the method of claim 8, in view of Marathe. The combination does not explicitly teach (in which the diagnostic communication is realized) by means of Web Sockets (assigned to the respective control devices).
Donahue teaches Web Sockets ([0231]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Web Sockets of Donahue’s into Reuter’s, in order to provide a continuous, full-duplex communication between a client and server. This reduces unnecessary network traffic, as data can immediately travel both ways through a single open connection. This provides speed and real-time capability on the web.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 8890475, U.S. 2017/0193716 and U.S. 2019/0043356.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2022